— Award, except for funeral expenses, reversed and matter remitted, with costs against the State Industrial Board to abide the event, upon the ground that the brother of decedent stated him to be single and to be forty-four years of age in July, 1930. This controverts claimant’s assertion that she was married to decedent in 1893, as he would have been at that time but seven years of age. The court does not pass upon the sufficiency of authentication under section 121-a of the *742Workmen’s Compensation Law. (Werenjchik v. Ulen Contracting Corporation, 255 N. Y. 56, 58.) Award for funeral expenses is affirmed. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.